DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/12/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-5, 7-11, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate processing apparatus and a method of use.  Independent Claims 1, 10, and 15 identify the following uniquely distinct combination of features:
Claim 1: “a substrate transport device provided in the loading chamber and whose elevation shaft is provided along a second side surface of the loading chamber; an exhaust cover provided in the loading chamber and configured to incompletely cover the elevation shaft of the substrate transport device and an elevation shaft of the elevator; and a main intake duct configured to connect a space between the second side surface and the exhaust cover to intake sides of the first clean air supplier and the third clean air supplier such that the space and the intake sides are in communication with each other;”
Claim 10: “a loading chamber communicating with a process chamber where a substrate is processed and capable of accommodating a boat, the boat is configured to support a plurality of substrates; an elevator configured to elevate and lower the boat between the process chamber and the loading chamber; a boat exchanging device configured to move the boat unloaded out of the process chamber and placed on the elevator to a first stand-by region and a second stand-by region; a first clean air supplier configured to eject clean air in a first direction and facing an unloading region in the loading chamber where the boat placed on the elevator is accommodated; a second clean air supplier configured to eject the clean air in a second direction and facing the first stand-by region; and a third clean air supplier configured to eject the clean air in a third direction and facing the second stand-by region,”
Claim 15: “a substrate transport device is provided in the loading chamber and an elevation shaft of the substrate transport device is provided along a second side surface of the loading chamber, an exhaust cover is provided in the loading chamber and is configured to incompletely cover the elevation shaft of the substrate transport device and an elevation shaft of the elevator, and a main intake duct connects a space between the second side surface and the exhaust cover to intake sides of the first clean air supplier and the third clean air supplier such that the space and the intake sides are in communication with each other.”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claims 12-14 are canceled.
Authorization for this examiner’s amendment was given in an interview with Patrick Finnan on 05/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652